PER CURIAM.
Reversed. Upon review of the record we believe it was error for the clerk of the trial court to enter a default against the appellant. Turner v. Allen, 389 So.2d 686 (Fla. 5th DCA 1980). We also believe that appellee’s jurisdictional allegations concerning appellant are insufficient as a matter of law to constitute a proper predicate for constructive service of process, and appellant’s motion to quash such service should have been granted. Notwithstanding our holding, upon remand the appellee should be afforded yet another opportunity to amend his complaint to state a proper predicate for service of process and to attempt to secure jurisdiction over the appellant. See Sierra Holding, Inc. v. Sayner, 469 So.2d 239 (Fla. 4th DCA 1985).
*66ANSTEAD and GLICKSTEIN, JJ„ and FEDER, RICHARD YALE, Associate Judge, concur.